DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the claim number (i.e., “1”) is missing.  Appropriate correction is required.  Claims 2-10 depend, either directly or indirectly, from claim 1 and are therefore objected to for at least the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 11-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 10,069,107 to Jeon.  Referring to  claims 1 and 11, Jeon discloses both a bendable supporting structure (Fig. 1) and a display device comprising a flexible display panel (10) and a bendable supporting structure (ABSTRACT), respectively, wherein the flexible display panel (10) is fixedly disposed on the bendable supporting structure, and the bendable supporting structure comprises or comprising a flexible substrate (200), wherein an object (210) to be bent is externally disposed on the flexible substrate (200), one side of the flexible substrate (200) facing away from the object (210) to be bent comprises a bendable region (110), two transition regions (120), and two non-bendable regions (100), the two non-bendable regions (100) are disposed on 

opposite sides of the bendable region (110), and the bendable region (110) is connected to each of the non-bendable regions (100) through one of the transition regions (120); first supporting units (i.e., rectangular portions of 30) fixedly disposed on each of the non-bendable regions (100); and second supporting units (i.e., triangular portions of 30) disposed on each of the transition regions (120) and connected to the first supporting units; wherein thicknesses of the second supporting units (i.e., triangular portions of 30) gradually decreases from an end close to the non-bendable regions (100) to an end close to the bendable region (110).  See Figs. 1, 2, 4 and 5.
Referring to claims 2 and 12, respectively, Jeon discloses the display device and the accompanying bendable supporting structure as claimed, wherein the second supporting units (i.e., triangular portions of 30) comprise a first surface (i.e., upper surface) toward to (sic) the flexible substrate (200) and a second surface (i.e., lower surface) away from the flexible substrate; wherein in a flat condition, a plane where the flexible substrate is located is a reference plane, the first surface is parallel to the reference plane and a height of the second surface gradually declines from the end close to the non-bendable region to the end close to the bendable region.  See Fig. 1.

Referring to claims 3 and 13, respectively, Jeon discloses the display device and the accompanying bendable supporting structure as claimed, wherein the second supporting units (i.e., triangular portions of 30) are fixedly connected to the first supporting units (i.e., rectangular portions of 30), and the second supporting units are suspended.  See Fig. 5.
Referring to claims 4 and 14, respectively, Jeon discloses the display device and the accompanying bendable supporting structure as claimed, wherein when the bendable supporting structure is bent, the flexible substrate inherently forms and shapes a bending structure into a waterdrop shape at the transition regions and the bendable region, wherein the bending structure comprises transition segments corresponding to the second supporting units and an arc segment connected between the transition segments, and a length of the second supporting units is less than or equal to a length of the transition segments.
Referring to claims 5 and 15, respectively, Jeon discloses the display device and the accompanying bendable supporting structure as claimed, wherein the second surface is an inclined surface.  See Fig. 1.



Referring to claims 6 and 16, respectively, Jeon discloses the display device and the accompanying bendable supporting structure as claimed, wherein a thickness of the flexible substrate (200) is less than a thickness of the first supporting unit (30).  See Figs. 1 and 2.
Referring to claims 8 and 18, respectively, Jeon discloses the display device and the accompanying bendable supporting structure as claimed, wherein the first supporting units are connected to the flexible substrate (200) through an adhesive layer (40).  See Fig. 2.
Referring to claims 9 and 19, respectively, Jeon discloses the display device and the accompanying bendable supporting structure as claimed, wherein the first supporting units and the second supporting units are integrally formed.  See Fig. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon.  Referring to claims 7 and 17, respectively, Jeon discloses the device(s) as substantially claimed, but does not expressly teach the thickness of the flexible substrate is 20 microns to 50 microns, and a thickness of the first supporting units is 8 to 10 times the thickness of the flexible substrate.  
It is recognized that making the thickness of the flexible substrate to be 20 -50 microns, and the thickness of the first supporting units to be 8 to 10 times the thickness of the flexible substrate would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component or feature.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been an obvious to a person having ordinary skill in the art of flexible display panel devices, before the effective filing date of the claimed invention, to modify the device of Jeon as claimed, to provide the most suitable ratio of component sizes within the device.



Referring to claims 10 and 20, respectively, Jeon discloses the device(s) as substantially claimed, but does not expressly teach a material of the flexible substrate is selected from one of stainless steel, amorphous metal, or spring steel sheet.  It is recognized in the art of flexible display panel devices to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice.  See in re Leshin, 125 USPQ.
As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to one of stainless steel, amorphous metal, or spring steel sheet for the flexible substrate of Jeon, since said materials are known for providing responsive lift or recovery of flexible display panels. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
May 3, 2022